DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office action on the merits in response to the communication received on 1/29/21.
Claim Status:
Amended claims: 1-2, 12,17
Canceled claims: none
Added New Claims: none
Pending claims: 1-21

Allowable Subject Matter
Claims 1-21 are allowed.

Response to Arguments
Applicant's arguments filed 1/29/21 have been fully considered and are persuasive, The 101 and 103 rejections were withdrawn based on submitted claim language.

The following is a statement of reasons for the indication of allowable subject matter:  The 101 Rejection was withdrawn based on that the combination of steps does properly integrate after dispute processing of the first chargeback transaction is completed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 101
The Applicant’s Amendments and arguments have overcome the 101 Rejection(s), therefore the Examiner has withdrawn the 101 Rejection(s).

Claim Rejections - 35 USC § 103
The Applicant’s Amendments and arguments have overcome the 103 Rejection(s), therefore the Examiner has withdrawn the 103 Rejection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694